Citation Nr: 0705013	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the hands and feet with onychomycosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004 and December 2005 when it 
was remanded for further development.  


FINDING OF FACT

The service-connected skin disability is shown to be 
manifested by complaints of some itching and intermittent 
scaling and exfoliation of the hands and feet and findings of 
hyperkeratotic nails on the left foot; an area involving an 
erythematous rash on his chest of less than 5 percent of body 
area is also demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected skin disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118 including Diagnostic 
Code 7813 (1997) (amended effective August 30, 2002 (67 Fed. 
Reg. 49,590-49,599 (July 31, 2002)) and codified as amended 
at 38 C.F.R. § 4.118 including Diagnostic Code 7813 (2006)).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for the service-connected 
dermatophytosis of the hands and feet with onychomycosis.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in August and December 2004 and January 
2006, the RO and the Appeals Management Center (AMC) in 
Washington, D.C., informed the veteran that in order to 
establish an increased rating for his service-connected skin 
disability, the evidence had to show that such disability had 
gotten worse.  

The RO and AMC notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO and AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO and AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice was not sent to the veteran 
until after the initial unfavorable rating decision in March 
1998.  Nevertheless, any defect with respect to the timing of 
that notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statements of the Case (SSOC's), 
issued in August 2004 and October 2006, set forth the text of 
those laws and regulations.  

Moreover, the Statement of the Case (SOC) and the SSOC's 
notified the veteran and his representative of the evidence 
which had been obtained in support of the veteran's appeal.  

Following the notices to the veteran, the RO granted the 
veteran additional time to develop the record; and 
thereafter, the RO readjudicated the veteran's appeal.  

As such, the veteran has had ample opportunity to participate 
in the development of his appeal.  Therefore, there is no 
prejudice to the veteran due to any defect in the timing of 
the notices.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

In evaluating this appeal, the Board is also aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) regarding the assignment of 
disability ratings and an effective dates.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In a June 2006 letter and in the October 2006 Supplemental 
Statement of the Case (SSOC), the RO notified the veteran of 
the Court's considerations in Dingess/Hartman.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim for an increased rating 
for dermatophytosis of the hands and feet with onychomycosis.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Dermatophytosis is rated in accordance with the provisions of 
Diagnostic Code 7813.  

At the outset of the veteran's claim, dermatophytosis was 
rated as scars, disfigurement, etc., based on the extent of 
constitutional symptoms and/or physical impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (1997).  

Scars (other than burn scars or disfiguring scars of the 
head, face, or neck) were rated in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 - 7805.  

A 10 percent rating was warranted when superficial scars were 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

A 10 percent rating was also warranted for superficial scars 
which were painful and tender on objective demonstration.  

Other scars were rated based on the limitation of motion of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Potentially applicable in rating the veteran's scars at the 
outset of his claim was the criteria for rating eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

A 10 percent rating was warranted for eczema if there was 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  Id.  

A 30 percent rating was warranted for eczema if there was 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Id.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders, 
including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Those changes became effective on August 30, 2002.  

Under the revised regulations, scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  
10 percent for an area or areas exceeding 6 square inches (39 
sq. cm.) and 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  
A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, 
Note (2); Diagnostic Code 7803, Note (2); Diagnostic Code 
78042, Note (1).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The revised regulations also provide that dermatophytosis may 
be rated as dermatitis under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  

A 10 percent rating is warranted for dermatophytosis, when at 
least 5 percent, but less than 20 percent, of the entire body 
is affected, or when at least 5 percent, but less than 20 
percent, of the exposed areas is affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

A 10 percent rating is also warranted when intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, was required for a total duration of 
less than six weeks during the previous 12-month period.  Id.  

A 30 percent rating is warranted for dermatophytosis when 20 
to 40 percent of the entire body is affected or when 20 to 40 
percent of the exposed areas is affected.  Id.  

A 30 percent rating is also warranted when intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, was required for a total duration of 
six weeks or more, but not constantly, during the previous 
12-month period.  Id.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board provided the veteran with the new regulatory 
criteria in the SSOC's and thereafter received additional 
evidence and argument in support of the veteran's appeal.  
Therefore, he had ample opportunity to participate in the 
development of his appeal with knowledge of the revised 
regulations.  As above, there is no prejudice to the veteran 
in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In light of the foregoing, the Board will evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. 
Brown, 10 Vet. App. 111, 117 (1997).  

The evidence received in support of the claim consists of 
reports of VA examinations performed in October 1997, March 
2005 and July 2006; the report of a February 2001 VA podiatry 
consultation; and a November 2001 report from M. L. T., 
D.P.M.  

This evidence shows that the veteran's dermatophytosis and 
onychomycosis is manifested by complaints of itching and 
hyperkeratosis of all of the toes on the veteran's left foot 
with discoloration.  There is no current involvement of the 
hands.  

As such, the service-connected skin disease affects an area 
of less than 12 square inches.  Indeed, it affects less than 
20 percent of the veteran's entire body and none of the 
exposed areas.  Moreover, there is no evidence of constant 
exudation or itching, extensive lesions or marked 
disfigurement.  

From time to time, the veteran has treated his 
dermatophytosis with over-the-counter and prescribed topical 
medication.  However, there is no evidence showing the use of 
or need for systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  Finally, there is no evidence 
that the veteran's dermatophytosis is productive of a 
limitation of function of any of the affected parts or 
otherwise impairs his activities of daily living.  

Thus, whether considered under the old or new regulations, 
the manifestations of the service-connected dermatophytosis 
of the hands and feet with onychomycosis does not meet the 
criteria for a rating in excess of 10 percent.  Accordingly, 
an increased rating higher than 10 percent is not for 
application.  


ORDER

A rating in excess of 10 percent for the service-connected 
dermatophytosis of the hands and feet with onychomycosis is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


